     Case 2:20-cv-03270-DSF-MRW Document 6 Filed 04/08/20 Page 1 of 2 Page ID #:165

AO 121 (Rev. 06/16
 TO:

                 Register of Copyrights                                                              REPORT ON THE
                  U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
               101 Independence Ave. S.E.                                                           ACTION OR APPEAL
               Washington, D.C. 20559-6000                                                      REGARDING A COPYRIGHT



    In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):

                                                                        COURT NAME AND LOCATION
        M ACTION               ■ APPEAL                                 U.S. District Court, Central District of California
DOCKET NO.                         DATE FILED                           350 West 1st Street, Suite 4311
                                              4/8/2020                  Los Angeles, CA 90012
PLAINTIFF                                                                           DEFENDANT

 BACKGRID USA, INC.                                                                 DREAM PROJECTS LLC, dba RTA BRAND



        COPYRIGHT
                                                              TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

 1   VA0002097279                   Scott Disick and Sofia Richie enjoy a din. at Sugarfish                      BackGrid USA, Inc.

2 VA0002103846                      Selena Gomez studio session in Westwood                                      BackGrid USA, Inc.

3 VA0002114931                      Hailey Baldwin in super skinny black vinyl                                   BackGrid USA, Inc.

4 VA0002127602                      Future shops at Barneys N.Y. with his entourage                              BackGrid USA, Inc.

5 VA0002177996                      Olivia Culpo shows off her rock hard abs at Catch LA                         BackGrid USA, Inc.


      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                             ■ Amendment                ❑   Answer            ■    Cross Bill         ❑ Other Pleading
        COPYRIGHT
                                                              TITLE OF WORK                                               AUTHOR OF WORK
     REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                  WRITTEN OPINION ATTACHED                                      DATE RENDERED

            ■ Order            ■ Judgment                                  ■   Yes       ■   No

CLERK                                                          (BY)DEPUTY CLERK                                             DATE



                     1)Upon initiation of action,               2)Upon filing of document adding copyright(s),       3)Upon termination of action,
                       mail copy to Register of Copyrights        mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                     4)In the event of an appeal, forward copy to Appellate Court                 5)Case File Copy
Case 2:20-cv-03270-DSF-MRW Document 6 Filed 04/08/20 Page 2 of 2 Page ID #:166




               BACKGRID USA,INC.'S COPYRIGHT REGISTRATION
                           (Cont'd.from A0121)

    Copyright Registration No.:   Title of Work:              Author of Work:

    VA0002185296                  MGK and Chantel             BackGrid USA.Inc.
                                  Jeffries continue to fuel
                                  dating rumors as they
                                  leave lunch together in
                                  Los Angeles.




   1498903.1                                                                      I
